UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-1182


In re: JAMES RAY CLARK,

                    Petitioner.



                 On Petition for Writ of Mandamus. (5:18-ct-03207-FL)


Submitted: June 25, 2019                                          Decided: July 2, 2019


Before KEENAN, QUATTLEBAUM, and RUSHING, Circuit Judges.


Petition denied by unpublished per curiam opinion.


James Ray Clark, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       James Ray Clark petitions for a writ of mandamus, seeking an order requiring the

Defendants to respond to his 42 U.S.C. § 1983 (2012) complaint within a 30-day period.

Clark also seeks an order directing the district court to grant him monetary relief. Our

review of the district court’s docket reveals that the district court, after conducting a

frivolity review pursuant to 28 U.S.C. § 1915(e)(2) (2012), dismissed Clark’s § 1983

action. In light of the district court’s dismissal of Clark’s suit, we deny the mandamus

petition as moot. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                    PETITION DENIED




                                           2